Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Cooley (US 5,689,907).  Cooley discloses a weighted firearm magazine, but does not disclose, or render obvious (either alone or in combination) a weighted magazine system in a firearm training apparatus, the weighted magazine system comprising: a practice magazine having a first half portion and a second half portion, each of the first and second half portions having a respective outer surface and a respective inner surface; a base member, wherein the first and second half portions are extending from the base portion; a plurality of recesses configured along the inner surfaces of the first and second half portions, wherein each recess of the plurality of recesses of the first half portion is aligned to a respective recess of the plurality of recesses of the second half portions to obtain aligned recesses; a plurality of weight members to be accommodated within the aligned recesses, wherein at least one weight member of the plurality of weight members is accommodated within the aligned recesses to simulate a weight and centre of gravity of a loaded real magazine of an actual firearm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641